        Case 1:20-cv-10617-WGY Document 205 Filed 06/08/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF MASSACHUSETTS




MARIA ALEJANDRA CELIMEN SAVINO,
JULIO CESAR MEDEIROS NEVES, and all
those similarly situated,
                                                       Case No. 1:20-cv-10617 WGY
                    Petitioners-Plaintiffs,

               v.

STEVEN J. SOUZA,

Respondent-Defendant.



 PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO FILE REPLY BRIEF

       Plaintiffs oppose Defendant’s Motion to File a Reply Brief. Any argument or evidence

that Defendant believes supports bail revocation should have been submitted with their original

moving papers. This is particularly so given that issues related to bail revocation had already

been briefed in the course of Defendant’s Motion to Reconsider – prior to Defendant filing their

Motion to Revoke Bail. To the extent that Defendant now has legal argument that they wish to

make, that can be raised at oral argument; to the extent that Defendant wants to introduce new

evidence, that would be unfair and prejudicial to Plaintiffs and should not be allowed.

       Defendant filed a Motion to Reconsider the Preliminary Injunction on May 22, 2020.

ECF 185. As part of that Motion, Defendant alleged that the individuals whose bail revocation is

now at issue had violated their conditions of bail. See id. at 36-38. In opposing Defendant’s

Motion to Reconsider, Plaintiffs explained at length key points of their argument now: namely,

that to the extent there had been any past non-compliance with release conditions, that non-

                                                 1
            Case 1:20-cv-10617-WGY Document 205 Filed 06/08/20 Page 2 of 3



compliance does not indicate an unwillingness to comply with release conditions but rather was

made in reliance on inaccurate and contradictory oral and written communications provided to

releasees by ICE and its compliance contractor ISAP. ECF 196 at 17-21.

           Defendant subsequently filed a Motion to Revoke Bail. ECF 199. In that Motion,

Defendant did not address any of the points that Plaintiffs had made about bail revocation in the

course of the prior Motion to Reconsider briefing, nor did Defendant submit any evidence of ICE

or ISAP communications with class members. Rather, Defendant relied solely on a declaration

and spreadsheet purporting to show instances of non-compliance. See id.

           Allowing Defendant to introduce new argument or evidence now via a Reply Brief would

be unnecessary, unfair, and prejudicial. Accordingly, Defendant’s motion should be denied.

                                          CONCLUSION

           For the foregoing reasons, Defendant’s Motion should be denied.

June 8, 2020

Respectfully Submitted,

/s/ Oren Sellstrom
Oren Nimni (BBO #691821)                              Fernando Quiroz, Law Student Intern*
Oren Sellstrom (BBO #569045)                          Bianca Rey, Law Student Intern*
Lauren Sampson (BBO #704319)                          Megan Yan, Law Graduate*
Ivan Espinoza-Madrigal†                               Reena Parikh†
                                                      Muneer Ahmad†
Lawyers for Civil Rights                              Michael Wishnie (BBO# 568654)
61 Batterymarch Street, 5th Floor
Boston, MA 02110                                      Jerome N. Frank Legal Svcs. Org.
(617) 988-0606                                        P.O. Box 209090
onimni@lawyersforcivilrights.org                      New Haven, CT 06520
                                                      Phone: (203) 432-4800
Grace Choi, Law Student Intern*                       michael.wishnie@ylsclinics.org
Kayla Crowell, Law Student Intern*
Aseem Mehta, Law Graduate*                            Lisa Pirozzolo
Alden Pinkham, Law Graduate*                          John Butts
Daniel Phillips, Law Graduate*                        Vinita Ferrera

†
    Admitted pro hac vice.                            * Motion for law student appearances pending.

                                                  2
         Case 1:20-cv-10617-WGY Document 205 Filed 06/08/20 Page 3 of 3



Felicia Ellsworth                                      Wilmer Cutler Pickering Hale and Dorr LLP
Nicole M.F. Dooley                                     60 State Street
Annaleigh Curtis                                       Boston, MA 021009
Michael Brown                                          Lisa.Pirozzolo@wilmerhale.com
Rama Attreya
Gary Howell-Walton




                                 CERTIFICATE OF SERVICE

        I hereby certify that, on June 8, 2020 a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by email to all parties by operation of this court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the court’s CM/ECF system.


Date: June 8, 2020

__/s/ Oren Sellstrom_______________
Oren Sellstrom (BBO #569045)




                                                  3
